TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 31, 2022



                                    NO. 03-22-00315-CV


Michael DeLeon and Desiree DeLeon Individually, and as Representatives of the Estate of
                            Sulema DeLeon, Appellants

                                               v.

               Trinity Health Center and Caraday Healthcare LLC, Appellees




        APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
      DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 6, 2022. The parties have

filed an agreed motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.